Title: To Thomas Jefferson from James Madison, 8 August 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            
                        
                        I reached home last evening a little before sunset. About 1/2 after eleven the post arrived under a
                            misconception of the arrangement; and I dispatched him a little before 2 OC. I was obliged to decide on your letter to the
                            Govr. therefore without consulting the law or the Proclamation, and of course with but little reflection. It appeared
                            however in all respects proper, as to the permanent course to be observed in the intercourse with the British Squadron.
                            Perhaps it would have been as well for the Officers at Norfolk &c to have been less rigid with respect to
                            dispatches irregularly sent previous to a notification of the mode. The dispatches for Mr. E. may be of a nature to
                            render the delay disagreeable. In the letter which I wrote to the Mayor’s inquiries, I had in view such a distinction, and
                            Genl. Dearborn in one to the Officer Commanding, expressly stated that dispatches on hand for Mr. E. were to be forwarded.
                            By the way, both of those letters were written without our knowing that Decatur was to superintend the flags of truce; and
                            I fear that Genl. Dearborn’s letter may produce collision.
                        I observe that you have not particularly alluded to the case stated in the Govr’s communication, of a
                            Ship going out of our limits, and thence sending letters otherwise than by a flag. This ought I should suppose, and will
                            be regarded, as a mere evasion & frustrated as such.
                        I write in haste for the post who is just arrived (8 OC) having been retarded by the lateness of his
                            departure hence for the Green Spring (about 10 or 12 miles below),
                            where instead of here the riders met.
                        Yrs. with respect & attachment
                        
                            James Madison
                            
                        
                    